EXHIBIT 10.34

MORGAN STANLEY

FINANCIAL ADVISOR AND INVESTMENT REPRESENTATIVE

COMPENSATION PLAN

(Amended and Restated as of November 26, 2007)

SECTION I

INTRODUCTION

 

(a) The name of this plan is the Morgan Stanley Financial Advisor and Investment
Representative Compensation Plan (the “Plan”).

 

(b) The Plan was initially adopted to be effective for Awards granted for Fiscal
Years commencing with 1984; was amended and restated December 23, 1985
retroactive to Fiscal Year 1984; was amended effective December 24, 1990; was
amended effective July 15, 1991; was restated for Fiscal Years beginning with
1992; was amended and restated effective October 1, 1993; was amended effective
January 1, 1994; was amended and restated effective January 1, 1994; was amended
and restated effective October 21, 1994; was amended effective June 18, 1997;
was amended effective September 25, 1998; was amended effective September 21,
1999; was amended effective March 26, 2001; was amended and restated effective
December 11, 2001; was amended effective September 20, 2005; was amended and
restated effective June 20, 2006 and was amended and restated effective
November 27, 2006.

SECTION II

PURPOSE OF PLAN

 

(a) The purposes of the Plan are to retain and recruit key Financial Advisors
and Investment Representatives to the Company by enabling them to accumulate
significant net worth.

SECTION III

DEFINITIONS

Unless determined otherwise by the Committee and set forth in the applicable
Award Certificate, capitalized terms used herein without definition have the
meanings set forth below.

 

(a) “Account” means a bookkeeping account maintained in a confidential ledger
pursuant to Section VI of the Plan for each Participant granted a cash Award
under the Plan.

 

(b) “Award” means any award of cash, Stock or Stock Units made pursuant to
Section V of the Plan.

 

1



--------------------------------------------------------------------------------

(c) “Award Certificate” means a written document (including in electronic form)
that sets forth the terms and conditions of an Award. Award Certificates shall
be authorized by the Committee and signed by an officer on behalf of Morgan
Stanley (which signature may be in facsimile).

 

(d) “Board” means the Board of Directors of Morgan Stanley.

 

(e) “Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board with the powers of the Committee under the
Plan, or any subcommittee appointed by such Committee.

 

(f) “Company” means Morgan Stanley and its subsidiaries.

 

(g) In respect of each award granted prior to June 20, 2006, “Disability” means
termination of employment from MSDW due to a medically determinable physical or
mental incapacity which is reasonably expected to be of long-term duration or
result in death, and the determination of MSDW shall be conclusive on all
parties as to whether a Participant is Disabled. In respect of each award
granted on or after June 20, 2006, “Disability” shall have the meaning
determined by the Committee and set forth in the applicable Award Certificate.

 

(h) “Employee” means a Financial Advisor or Investment Representative.

 

(i) In respect of each award granted prior to June 20, 2006, “Fair Market Value”
means:

(1) for purposes of determining the number of shares of Stock to be allocated
pursuant to Section VII(a) to an award made pursuant to Section V, the fair
market value thereof as of the relevant date of determination, as determined in
accordance with a valuation methodology approved by the Board or the Committee;
and

(2) for purposes of crediting a Participant pursuant to Section VII(d) with
shares of Stock based upon cash dividends paid or deemed to be paid on shares of
Stock credited to the Participant as of the record date for such dividends, the
average of the high and low sales prices, regular way, of a share of Stock as
reported on the New York Stock Exchange Composite Tape (the “High/Low Price”) on
the relevant dividend payment date, or, if Stock is not traded on public markets
on the relevant dividend payment date, the first preceding date on which Stock
is traded on public markets; provided, however, that in the event a “Fair Market
Value” cannot be determined pursuant to the foregoing, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee; and

(3) for purposes of distributing cash in lieu of a fractional share pursuant to
Section VII(b), the High/Low Price on the date of the distribution, or, if Stock
is not traded on public markets on the date of the distribution, the first
preceding date on which Stock is traded on public markets; provided, however,
that in the event a “Fair Market Value” cannot be determined pursuant to the
foregoing, the fair market value thereof as of the relevant date of
determination, as determined in accordance with a valuation methodology approved
by the Committee; and

 

2



--------------------------------------------------------------------------------

(4) for such other purposes as may arise in connection with the Plan, the fair
market value of a share of Stock as of the relevant date of determination, as
determined in accordance with a valuation methodology approved by the Committee;

In respect of each Award granted on or after June 20, 2006, “Fair Market Value”
means, with respect to a share of Stock, the fair market value thereof as of the
relevant date of determination, as determined in accordance with a valuation
methodology approved by the Committee.

 

(j) “Financial Advisor” means an employee of MSDW performing the functions of a
retail Financial Advisor, as defined by MSDW.

 

(k) “Fiscal Year” means the fiscal year of Morgan Stanley.

 

(l) “Gross Revenue” means the gross production generated by a Financial Advisor
during a stated period.

 

(m) “Investment Representative” means an employee of the Company performing the
functions of an Investment Representative, as defined by Morgan Stanley.

 

(n) “Morgan Stanley” means Morgan Stanley, a Delaware corporation, or any
successor thereto.

 

(o) “MS&Co.” means Morgan Stanley & Co. Incorporated, a Delaware corporation, or
any successor thereto (including, without limitation, any successor by merger).

 

(p) “MSDW” means Morgan Stanley DW Inc., a Delaware corporation, or any
successor thereto (including, without limitation, any successor by merger).

 

(q) “Participant” means an Employee to whom an Award has been made pursuant to
Section V.

 

(r) In respect of each award granted prior to June 20, 2006, “Related
Employment” means the employment of a Participant by an employer other than
MSDW, provided that: (1) such employment is undertaken by the individual at the
request or with the consent of MSDW; (2) immediately prior to undertaking such
employment, the individual was an employee of MSDW or was engaged in Related
Employment as defined herein; and (3) such employment is recognized by MSDW, in
its discretion, as Related Employment. In respect of each award granted on or
after June 20, 2006, “Related Employment” shall have the meaning determined by
the Committee and set forth in the applicable Award Certificate.

 

(s) In respect of each award granted prior to June 20, 2006, “Retirement” means
termination of employment from MSDW (i) after attaining age 65; (ii) as defined
in the Morgan Stanley DW Inc. Pension Plan whether or not the individual is a
participant therein; or

 

3



--------------------------------------------------------------------------------

(iii) as otherwise specified by written agreement between MSDW and a Financial
Advisor. In respect of each award granted on or after June 20, 2006,
“Retirement” shall have the meaning determined by the Committee and set forth in
the applicable Award Certificate.

 

(t) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules, regulations and guidance thereunder (or any successor
provisions thereto).

 

(u) “Stock” means the common stock of Morgan Stanley, par value $.01 per share.

 

(v) “Stock Unit” means a general, unsecured obligation of Morgan Stanley to
deliver one share of Stock (or the value thereof) to a Participant pursuant to
an Award recorded by the Company as a bookkeeping entry, subject to conditions
determined by the Committee pursuant to Section V.

SECTION IV

ELIGIBILITY

 

(a) Financial Advisors who produce Gross Revenue within a Fiscal Year which is
equal to or exceeds criteria established from time to time by the Committee, and
Employees who meet or exceed any other criteria established from time to time by
the Committee, shall be eligible to participate in the Plan.

 

(b) Any Employee shall be eligible to participate in the Plan only with respect
to the Fiscal Year for which he or she meets the criteria specified pursuant to
Section V of the Plan.

 

(c) Individuals selected to receive Awards pursuant to Section V(d) of the Plan
shall be eligible to participate in the Plan in connection with, and subject to
the terms of, their Awards.

SECTION V

AWARDS

 

(a) The Committee may establish Gross Revenue criteria which will entitle a
Financial Advisor to receive an Award under the Plan for a Fiscal Year. Such
Award may be expressed as a percentage of each Financial Advisor’s Gross Revenue
for the Fiscal Year for which such Award is being made. Awards granted under
this Section V(a) shall be payable in accordance with Section VII.

 

(b) The Committee may establish any other criteria which will entitle an
Employee to receive an Award under the Plan for a given Fiscal Year. An Employee
who achieves such other criteria shall receive an Award for that Fiscal Year
based on such criteria. Awards granted under this Section V(b) shall be payable
in accordance with Section VII.

 

4



--------------------------------------------------------------------------------

(c) Any Participant who terminates as an Employee during the Fiscal Year, for
whatever reason, shall not be eligible for any Award pursuant to Section V(a) or
(b) for such Fiscal Year.

 

(d) The Committee may, in its discretion from time to time, make to an
individual, in consideration of such individual becoming an Employee, remaining
an Employee, or such other consideration as the Committee may determine, an
Award on such terms and conditions as the Committee may determine, which terms
and conditions need not be uniform with the terms and conditions of Section VI,
VII or VIII hereof.

 

(e) Awards granted under this Section V on or after June 20, 2006 shall be
subject to such terms and conditions, including, without limitation, vesting
requirements, cancellation provisions and transfer restrictions, established by
the Committee, in its sole discretion, in connection with the Award. The
Committee shall also have full authority to determine and specify in the
applicable Award Certificate the effect, if any, that a Participant’s
termination of employment for any reason will have on the vesting, payment or
lapse of restrictions applicable to an Award granted on or after June 20, 2006.
The terms and conditions of each Award granted on or after June 20, 2006 shall
be set forth in an Award Certificate delivered or made available by Morgan
Stanley to the Participant following the date of grant of the Award.

 

(f)

The total number of shares of Stock that may be issued pursuant to Awards
granted under the Plan is 6,500,0001. Shares delivered under the Plan may be
authorized but unissued shares or treasury shares that Morgan Stanley acquires
in the open market, in private transactions or otherwise. The Committee shall
equitably adjust the number and kind of shares authorized for delivery under the
Plan in the event of a stock split, stock dividend, extraordinary cash dividend,
merger, acquisition, reorganization, spinoff or similar equity restructuring
transaction. In connection with any of the foregoing events, the Committee shall
equitably adjust outstanding Awards, including, if necessary, by adjusting the
number and kind of shares subject to any outstanding Award.

SECTION VI

ACCOUNTS-ESCROW AGENT

 

(a) A separate Account shall be maintained in a confidential ledger for each
Participant granted a cash Award by the Company for each Fiscal Year. Each such
Account shall be credited with the amount of cash Awards not paid to the
Participant pursuant to Section VII of the Plan and increased from time to time
by any additional cash Awards not paid to each Participant. Each Account shall
be decreased by any cash amounts paid to or on behalf of a Participant or
forfeited pursuant to Section VII of the Plan.

 

1

Such number represents the maximum number of shares of Stock available for
Awards under the Plan that was initially approved by the Board of Directors of
Dean Witter, Discover & Co. (the predecessor of Morgan Stanley) and does not
reflect adjustments to such maximum number that were made in accordance with
Section V(f) after the date of such approval.

 

5



--------------------------------------------------------------------------------

(b) As a condition to participation in the Plan, each Participant shall be
required to hold Stock corresponding to Awards of Stock granted under the Plan
in an escrow account and such Participant’s participation in the Plan shall
constitute the appointment of such custodian as the Company shall designate (the
“Custodian”) as the custodial agent for the purpose of holding such Stock. Such
escrow account will be governed by and subject to the terms and conditions of a
written agreement with the Custodian.

SECTION VII

AWARD PAYMENTS

 

(a) Awards under Section V(a) for the 1994 Fiscal Year were made, at the
Participant’s election prior to the date the Award is made, in the form of
(i) cash, payable four years and six months following the close of the Fiscal
Year for which the Award was made, or (ii) shares of Stock valued at 100% of the
Fair Market Value of Stock as of the date the Award is made, granted as soon as
practicable following the close of the Fiscal Year for which the Award was made.
Awards under Section V(a) for Fiscal Years commencing with the 1995 Fiscal Year
granted prior to June 20, 2006, were made entirely in the form of Stock valued
at 100% of the Fair Market Value of Stock as of the date the Award was made,
granted as soon as practicable following the close of the Fiscal Year for which
the Award was made. Awards granted under Section V(b) prior to June 20, 2006 may
be made in cash or Stock, as determined by the Committee. Awards granted under
Section V(a) or Section V(b) on or after June 20, 2006 may be made in cash,
Stock, Stock Units or a combination thereof, as determined by the Committee.

 

(b) The following payment provisions shall apply to Awards granted under Section
V(a) or Section V(b) of the Plan prior to June 20, 2006:

(1) the number of shares of Stock payable with respect to an Award shall be
calculated by reference to the amount of the Award determined under Section V,
discounted by an appropriate interest rate factor as the Company shall establish
from time to time so that the value of the Award payable under this Section VII
is equal to the present value of the amount determined pursuant to Section V and
payable four years and six months following the close of the Fiscal Year for
which the Award was made;

(2) a Participant on a leave of absence approved by MSDW or who is absent due to
Disability on the date an Award payment is made shall not be entitled to payment
of such Award until the Participant returns to MSDW following completion of such
leave of absence or Disability;

(3) the commencement of Related Employment by a Participant shall not be treated
for purposes of the Plan and any such Award as a termination of employment;

(4) Stock Awards shall vest and cash Awards shall be paid, four years and six
months following the close of the Fiscal Year with respect to which awarded,
provided that the Participant’s status as an employee of MSDW has not been
terminated prior to such date;

 

6



--------------------------------------------------------------------------------

(5) upon the Participant’s termination of employment with MSDW, all unvested
Stock Awards and unpaid cash Awards shall be forfeited;

(6) notwithstanding anything in this Plan to the contrary, if a Participant
terminates employment with MSDW due to Disability or Retirement, or upon a
Participant’s death, all of the Participant’s Awards shall vest immediately and
be paid as promptly as practicable;

(7) the Retirement, Disability or death of an individual during a period of
Related Employment shall be treated for purposes of the Plan and any such Award
as if such event had occurred while the individual was an employee of MSDW;

(8) payments to Participants of any fractional share shall be paid in cash.

 

(c) The number of shares of Stock payable with respect to an Award granted
pursuant to Section V(a) or V(b) on or after June 20, 2006 shall be determined
in accordance with a valuation methodology approved by the Committee and such
Awards shall be subject to the conditions to payment determined by the Committee
and set forth in the applicable Award Certificate.

 

(d) A Participant may vote and receive dividends on any Award of Stock granted
to such Participant under Section VII(a), or credited under this Section VII(d),
prior to June 20, 2006. With respect to Awards of Stock granted prior to
June 20, 2006, all dividends on such Stock (other than dividends payable in
Stock) shall be reinvested in shares of Stock at 100% of the Fair Market Value
of Stock which shares shall be credited to the Participant and held by the
Custodian. Unless the applicable Award Certificate otherwise provides, all
shares of Stock received as a distribution with respect to an Award of Stock or
purchased with reinvested dividends under this Section VII(d) shall be subject
to the same restrictions as the Award of Stock on which the distribution or
dividend is awarded.

 

(e) With respect to Awards granted on or after June 20, 2006, if Morgan Stanley
pays any ordinary or regular dividend or makes any ordinary or regular
distribution to holders of Stock, the Committee may in its discretion authorize
payments (which may be in cash, Stock (including restricted Stock) or Stock
Units or a combination thereof) with respect to the shares corresponding to an
Award, or may authorize appropriate adjustments to outstanding Awards, to
reflect such dividend or distribution. The Committee may make any such payments
subject to vesting, deferral or restrictions on transfer. Any determination by
the Committee with respect to a Participant’s entitlement to receive any amounts
related to ordinary or regular dividends or distributions to holders of Stock,
as well as the terms and conditions of such entitlement, if any, will be part of
the terms and conditions of the Award, and will be included in the Award
Certificate corresponding to such Award.

 

(f)

In accordance with the provisions of Appendix A to the Plan, if MSDW must
recover a Payment Obligation that was made subject to Appendix A and was
previously paid to a Participant pursuant to this Section VII, a Participant
shall be required to repay the amount of cash or the number of shares of Stock
received or underlying Stock Units

 

7



--------------------------------------------------------------------------------

 

granted (or an amount in cash equal to the fair market value of such Stock as of
the date of such repayment, as determined by MSDW). MSDW shall not have the
right to withhold any such amount that is not repaid from a Participant’s
compensation that constitutes a deferral of compensation subject to Section 409A
except to the extent such withholding is not prohibited by Section 409A and
would not cause a Participant to recognize income for United States federal
income tax purposes prior to the time of payment of such deferred compensation
or to incur interest or additional tax under Section 409A. MSDW reserves the
right to withhold from any portion of a Participant’s compensation that does not
constitute deferred compensation under Section 409A the amount of any Payment
Obligation which a Participant fails to repay as required herein.

 

(g) The Committee reserves the right to accelerate the vesting of any Award of
cash, Stock or Stock Units awarded pursuant to Section V of the Plan, provided
that, if the Award of such cash, Stock or Stock Units was made subject to
Appendix A hereof, then vesting of such cash, Stock or Stock Units shall be
subject to Appendix A hereof. Notwithstanding any other authority granted to it,
the Committee shall not have any right to accelerate the vesting or payment of
any cash, Stock or Stock Units awarded pursuant to the Plan that constitute a
deferral of compensation subject to Section 409A, except to the extent that such
acceleration is not prohibited by Section 409A and would not cause a Participant
to recognize income for United States federal income tax purposes prior to the
time of payment or settlement of an Award or to incur interest or additional tax
under Section 409A.

 

(h) As a condition to the vesting or payment of any Award or the lapse of any
restrictions pertaining thereto, the Company may require a Participant to pay
such sum as may be necessary to discharge the Company’s obligations with respect
to any taxes, assessments or other governmental charges (including FICA tax)
imposed on property or income received by a Participant pursuant to the Award or
to satisfy any obligation that the Participant owes to the Company. In
accordance with rules and procedures authorized by the Company and, in the
discretion of the Company, (i) such payment may be in the form of cash or other
property, including the tender of previously owned shares of Stock and (ii) in
satisfaction of such taxes, assessments or other governmental charges or,
exclusively in the case of an Award that does not constitute a deferral of
compensation subject to Section 409A, of other obligations that a Participant
owes to the Company, the Company may, in the discretion of the Company, make
available for delivery a lesser number of shares of Stock in payment or
settlement of an Award. To the extent an Award constitutes a deferral of
compensation subject to Section 409A, the Company may not offset from the
payment or settlement of such Award amounts that a Participant owes to the
Company with respect to any such other obligations except to the extent such
offset is not prohibited by Section 409A and would not cause a Participant to
recognize income for United States federal income tax purposes prior to the time
of payment or settlement of the Award or to incur interest or additional tax
under Section 409A. The Company may, in its discretion, deduct or withhold such
amounts from any payment or distribution to a Participant, whether or not
pursuant to the Plan, that is not made in respect of a deferral of compensation
subject to Section 409A.

 

8



--------------------------------------------------------------------------------

SECTION VIII

SUBORDINATION OF AWARDS

 

(a) Except with respect to any Award that constitutes a deferral of compensation
subject to Section 409A, MSDW may require, as a condition of participation in
the Plan, that a Financial Advisor execute and deliver a written agreement (the
“Agreement”) within forty-five (45) days after notice of eligibility to
Participate that such Financial Advisor’s right to payment hereunder (the
“Payment Obligation”), is subordinate to the prior payment or provision for
payment in full of all claims of all present and future creditors of MSDW
arising out of any matter occurring prior to the date on which the related
Payment Obligation matures consistent with all applicable statutes, regulations
and rules, except for claims which are the subject of subordination agreements
which rank on the same priority (which claims shall be paid pari passu) or are
junior to the Payment Obligation under the Agreement. The Agreement shall also
provide that the Participant’s right to payment hereunder shall be subordinate
to claims which are now or hereafter expressly stated in the instruments
creating such claims to be senior in right of payment to the claims of the class
of claims created hereunder which arise out of any matter occurring prior to the
maturity date of any payment under the Payment Obligation.

 

(b) The form of the Agreement shall be determined by MSDW. In the event that
MSDW elects to treat Payment Obligations as subordinated liabilities for
purposes of determining net capital under Rule 15c3-1 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934 and
similar regulations promulgated under the Commodities Exchange Act, the form of
the Agreement shall be subject to approval of the Examining Authority as defined
by the Agreement. A copy of the Agreement is annexed hereto as Appendix A, and
incorporated by reference as fully as if set forth herein at length.

 

(c) Any amount credited to a Participant’s Account shall not be segregated but
shall remain a part of the general corporate funds of MSDW subject to the claims
of general, unsecured creditors of MSDW to which claims the rights of the
Participant to receive payment of the amount credited to the Participant’s
Account shall be subordinated pursuant to the terms of an Agreement.

 

(d) If a Participant is required by MSDW to execute and deliver an Agreement
within the forty-five (45) day period described in (a) above and does not do so,
such Participant shall cease to have any rights whatsoever hereunder.

SECTION IX

ADMINISTRATION

 

(a) The Committee shall have full power and authority to exercise all powers
granted to it under the Plan and to construe, interpret and administer the Plan.
Its decisions shall be final, conclusive and binding upon all persons interested
herein, including Participants and their beneficiaries and personal
representatives.

 

9



--------------------------------------------------------------------------------

(b) The members of the Committee shall be appointed by, and serve at the
pleasure of, the Board. Notwithstanding anything to the contrary contained
herein, the Board may, in its sole discretion, at any time and from time to
time, resolve to administer the Plan, in which case, the term Committee as used
herein shall be deemed to refer to the Board. To the extent not prohibited by
applicable laws or rules of the New York Stock Exchange, the Committee or the
Board may from time to time delegate some or all of the Committee’s authority
under the Plan to an administrator consisting of one or more members of the
Committee as a subcommittee or subcommittees thereof or of one or more members
of the Board who are not members of the Committee or one or more officers of the
Company (or of any combination of such persons) (the “Administrator”). Any such
delegation shall be subject to the restrictions and limits specified at the time
of such delegation or thereafter. The Committee or the Board may at any time
rescind all or part of the authority delegated to an Administrator or appoint a
new Administrator. At all times, the Administrator shall serve in such capacity
at the pleasure of the Board. Any action undertaken by the Administrator in
accordance with the delegation of the Committee’s authority shall have the same
force and effect as if undertaken directly by the Committee, and any reference
in the Plan to the Committee shall, to the extent consistent with the terms and
limitations of such delegation, be deemed to include a reference to the
Administrator.

 

(c) The Plan shall be effective for all Awards accrued for the Fiscal Year
beginning in 1984 and each Fiscal Year thereafter, as amended from time to time
until suspended or discontinued by the Company.

 

(d) The expenses of administering the Plan shall be borne by the Company.

 

(e) The interest and property rights of any person in the Plan or in any
distribution to be made under the Plan shall not be subject to option nor be
assignable, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process and any act in violation hereof shall be void.

 

(f) Nothing herein shall be construed to require the Company to segregate or set
aside any funds or any property for the purpose of making Award payments
hereunder.

 

(g) The Company’s and the Committee’s determinations under the Plan need not be
uniform and may be made selectively among persons who receive, or are eligible
to receive, Awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Certificates,
as to (1) the person to receive Awards under the Plan, (2) the terms and
provisions of Awards under the Plan, (3) the exercise by the Committee of its
discretion in respect of the terms of the Plan and (4) any adjustments made
pursuant to Section V(f) of the Plan.

 

10



--------------------------------------------------------------------------------

SECTION X

MISCELLANEOUS

 

(a) The establishment of the Plan, the granting of benefits or any action by the
Company, the Committee or any other person shall not be held or construed to
confer upon any person any right to be continued as an employee of the Company
nor, upon termination of employment with the Company, to confer any right or
interest other than as provided herein. No provision of the Plan shall restrict
the right of the Company to terminate any employee’s employment for any reason,
with or without cause.

 

(b) If, in the opinion of the Company, any person becomes unable to handle
properly any amount payable to such person under the Plan, the Company may make
any reasonable arrangement for payment on such person’s behalf as it deems
appropriate.

 

(c) Where appropriate, the use of masculine terms within the Plan shall mean the
feminine, the use of singular terms shall mean the plural, and vice versa.

 

(d) Except as otherwise provided in Section VII(d) or in the applicable Award
Certificate, no Participant shall have any of the rights of a stockholder of
Morgan Stanley with respect to shares of Stock corresponding to an Award until
the issuance of such Stock to the Participant.

SECTION XI

AMENDMENT, SUSPENSION AND DISCONTINUANCE

 

(a) The Committee shall have the authority to amend the Plan, in whole or in
part, or to suspend or discontinue the Plan, in whole or in part, at any time.

 

(b) The Plan shall continue in effect as amended from time to time, until
suspended or discontinued by the Committee.

 

(c) Notwithstanding any amendment, suspension or discontinuance of the Plan,
Awards previously granted shall be paid pursuant to the appropriate provisions
of the Plan. Notwithstanding the foregoing, in the event of the discontinuance
or termination of the Plan, the Company reserves the right to accelerate payment
of any Award that does not constitute a deferral of compensation subject to
Section 409A to any date prior to the end of the vesting period applicable to
such Award, subject to provisions of Appendix A to the Plan. To the extent that
any Award constitutes a deferral of compensation subject to Section 409A, the
Company shall not have any right to accelerate payment thereof except to the
extent that such acceleration is not prohibited by Section 409A and would not
cause a Participant to recognize income for United States federal income tax
purposes prior to the time of payment or settlement of an Award or to incur
interest or additional tax under Section 409A.

 

11



--------------------------------------------------------------------------------

(d) If any part of this Plan, including Appendix A hereto, fails to receive any
required approval of the appropriate regulatory and governing bodies or is
otherwise declared void and of no effect, the rest of the Plan shall continue in
full force.

 

(e) Any discretionary authority or obligation that the Committee or the Company
may have pursuant to the Plan (including Appendix A hereto) shall not be
applicable to an Award that is subject to Section 409A to the extent such
discretionary authority or obligation is prohibited by Section 409A, or would
result in a Participant being required to recognize income for United States
federal income tax purposes prior to the time of payment, settlement or exercise
of an Award or would result in a Participant incurring interest or additional
tax under Section 409A.

 

12



--------------------------------------------------------------------------------

APPENDIX A

MORGAN STANLEY

FINANCIAL ADVISOR PRODUCTIVITY COMPENSATION PLAN

For purposes of this Appendix A, a Financial Advisor who is designated in
writing by Morgan Stanley DW Inc. as a participant under the Plan shall be known
as a “Participant”, Morgan Stanley DW Inc. shall be known as “MSDW”, and MSDW’s
“Payment Obligation” shall be as defined below.

 

1. Payment Obligation

(a) Payment Obligations shall consist of any deferred payments of deferred
bonuses owed from time to time to a Participant by MSDW pursuant to the Plan.

(b) Payment Obligations, including the dates payments are due, shall be
determined in accordance with the provisions of the Plan as in effect on the
date hereof, or as hereafter amended. As provided in Sections 4 and 5 of this
Appendix A, payment of any amount of a Payment Obligation may be made sooner
than five years following the year for which such Payment Obligation is accrued
by MSDW. If any provision of the Plan as now in effect or as hereafter amended
shall be inconsistent with this Appendix A, this Appendix A shall govern.

2. Subordination of Right of Payment

(a) Payment Obligations are and shall be subordinated in right of payment and
subject to prior payment or provision for payment in full of all claims of other
present and future creditors of MSDW whose claims are not similarly subordinated
(claims hereunder shall rank pari passu with claims similarly subordinated) and
to claims which are now or hereafter expressly stated in the instruments
creating such claims to be senior in right of payment to the claims or the class
of claims hereunder which arise out of any matter occurring prior to the
maturity date of any payment under the Payment Obligation.

(b) In the event of the appointment of a receiver or trustee for MSDW or in the
event of its insolvency, liquidation pursuant to the Securities Investor
Protection Act of 1970 (“SIPA”), or otherwise, its bankruptcy, assignment for
the benefit of creditors, reorganization, whether or not pursuant to bankruptcy
laws, or any other marshaling of the assets and liabilities of MSDW,
Participants shall not be entitled to participate or share, ratably or
otherwise, in the distribution of the assets of MSDW until all claims of all
other present and future creditors of MSDW whose claims are senior to claims
hereunder have been fully satisfied or provision has been made therefor.

(c) Notwithstanding the maturing of the Payment Obligation under any provision
of the Plan or this Appendix A, the right of a Participant to receive payment of
any Payment Obligation is and shall remain subordinate as provided in this
Section 2.

 

A-1



--------------------------------------------------------------------------------

3. Suspension of Maturity During Net Capital Stringency

(a) MSDW’s Payment Obligations shall be suspended and not mature for any period
of time during which, after giving effect to such Payment Obligations (together
with the payment of any other subordinated obligation of MSDW payable at or
prior to such payment of the Payment Obligations),

(i) if MSDW is not operating pursuant to the alternative net capital
requirements provided for in paragraph (f) of Rule 15c3-1 (the “Rule”) under the
Securities Exchange Act of 1934 (the “Act”), the aggregate indebtedness of MSDW
would exceed 1,200 percentum of its net capital, as those terms are defined in
the Rule, as in effect at the time such payment is to be made, or such percentum
as may be made applicable to MSDW from time to time by the Examining Authority
(as defined in paragraph 7(f) hereof) plus an amount equal to the guaranty
deposits with clearing organizations other than the Chicago Board of Trade
(“CBOT”), which were included in current assets under Section 211 of the CBOT
“Capital Requirements for Member FCM’s,” to the extent such deposits cannot be
used for margin purposes, or

(ii) if MSDW is operating pursuant to the alternative net capital requirements
provided for in paragraph (f) of the Rule, its net capital would be less than
five (5) percentum of aggregate debit items (or such other percentum as may be
made applicable to MSDW by the Examining Authority) computed in accordance with
Exhibit A to Rule 15c3-3 under the Act or any successor rule as in effect at the
time such payment is to be made, plus an amount equal to the guaranty deposits
with clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for margin purposes, or

(iii) if MSDW is registered as a futures commission merchant under the Commodity
Exchange Act (the “CEA”), the net capital of MSDW would be less than the
greatest of (A) six (6) percentum of the funds required to be segregated
pursuant to the CEA and Commodities Futures Trading Commission (“CFTC”)
Regulations and the foreign futures or foreign options secured amount exclusive
of the market value of commodity options purchased by option customers of MSDW
on or subject to the rules of a contract market or a foreign board of trade,
provided the deduction for each option customer shall be limited to the amount
of customer funds in each option customer’s account(s), and foreign futures and
foreign options secured amounts plus an amount equal to the guaranty deposits
with clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for margin purposes, (B) such amount as
may be made applicable to MSDW at the time of such payment by an Examining
Authority under Rule 15c3-1(b)(7), or (C) $2,000,000 (or such other amount as
required by the CEA and CFTC Regulations), or

(iv) if MSDW’s net capital, as defined in the Rule or any successor rule as in
effect at the time such payment is to be made would be less than 120 percentum
(or such other percentum as may be made applicable to MSDW at the time of such
payment by the Examining Authority) of the minimum dollar amount required by the
Rule as in effect at such time or such dollar amount as may be made applicable
to MSDW by the Examining Authority, plus an

 

A-2



--------------------------------------------------------------------------------

amount equal to the guaranty deposits with clearing organizations other than the
CBOT, which were included in current assets under Section 211 of the CBOT
“Capital Requirements for Member FCM’s”, to the extent such deposits cannot be
used for margin purposes, or

(v) if MSDW is registered as a futures commission merchant under the CEA and if
its net capital, as defined in the CEA or CFTC Regulations as in effect at the
time of such payment, would be less than 120 percentum (or such other percentum
as may be made applicable to MSDW by the Examining Authority) of the minimum
dollar amount required by the CEA or the regulations thereunder as in effect at
such time (or such other dollar amount as may be made applicable to MSDW by the
Examining Authority at the time of such payment), plus an amount equal to the
guaranty deposits with clearing organizations other than the CBOT, which were
included in current assets under Section 211 of the CBOT “Capital Requirements
for Member FCM’s”, to the extent such deposits cannot be used for margin
purposes, or

(vi) if MSDW is subject to the provisions of paragraph (a)(6)(v) or (a)(7)(iv)
or (c)(2)(x)(B)(1) of the Rule, its net capital would be less than the amount
required to satisfy the 1,000 percentum test (or such other percentum test as
may be made applicable to MSDW by the Examining Authority at the time of such
payment) stated in such applicable paragraph, plus an amount equal to the
guaranty deposits with clearing organizations other than the CBOT, which were
included in current assets under Section 211 of the CBOT “Capital Requirements
for Member FCM’s”, to the extent such deposits cannot be used for margin
purposes.

The net capital required by (i)-(vi) above is hereinafter referred to as the
“Applicable Minimum Capital”. During any such suspension, MSDW shall, as
promptly as consistent with the protection of its customers, reduce its business
to a condition whereby payment due under Payment Obligations could be made
(together with the payment of any other subordinated obligation of MSDW payable
at or prior to such payment) without MSDW’s net capital being below the
Applicable Minimum Capital, at which time MSDW shall make payment due under
Payment Obligations on not less than five (5) days prior written notice to the
Examining Authority.

(b) If immediately after any payment of a Payment Obligation MSDW’s net capital
is less than the Applicable Minimum Capital, whether or not the Participant had
any knowledge or notice of such fact at the time of any such payment, a
Participant must repay to MSDW, its successors or assigns, any sum so paid, to
be held by MSDW pursuant to the provisions of the Plan as if such payment had
never been made; provided, however, that any suit for the recovery of any such
payment must be commenced within two years of the date of such payment. MSDW
reserves the right to withhold from the Participant’s compensation the amount of
any Payment Obligation which a Participant fails to repay as required herein.

(c) If, pursuant to the terms hereof, payment of MSDW’s Payment Obligations are
suspended, MSDW may be summarily suspended by the Examining Authority.

 

4. Permissive Prepayment

With the prior written permission of the Examining Authority, MSDW may, at its
option and to the extent permitted by the Plan, pay all or any portion of the
Payment Obligation to the Participant (such payment hereinafter referred to as a
“Prepayment”) at any time subsequent to

 

A-3



--------------------------------------------------------------------------------

one year from the date subordinated funds became subject to this Appendix A. No
Prepayment shall be made, however, if after giving effect thereto (and to all
other payments of any other subordinated obligation of MSDW payable within six
months of such Prepayment) without reference to any projected profit or loss of
MSDW,

(i) in the event that MSDW is not operating pursuant to the alternative net
capital requirement provided for in paragraph (f) of the Rule, the aggregate
indebtedness of MSDW would exceed 1,000 percentum of its net capital as those
terms are defined in the Rule or any successor rule as in effect at the time
such Prepayment is to be made (or such other percentum as may be made applicable
at such time to MSDW by the Examining Authority), plus an amount equal to the
guaranty deposits with clearing organizations other than the CBOT, which were
included in current assets under Section 211 of the CBOT “Capital Requirements
for Member FCM’s”, to the extent such deposits cannot be used for margin
purposes, or

(ii) in the event that MSDW is operating pursuant to such alternative net
capital requirement, the net capital of MSDW would be less than 5 percentum (or
such other percentum as may be made applicable to MSDW at the time of such
Prepayment by the Examining Authority) of aggregate debit items computed in
accordance with Exhibit A to Rule 15c3-3 under the Act or any successor rule as
in effect at such time, plus an amount equal to the guaranty deposits with
clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for margin purposes, or

(iii) in the event that MSDW is registered as a futures commission merchant
under the CEA, the net capital of MSDW (as defined in the CEA or CFTC
Regulations as in effect at the time of such Prepayment) would be less than the
greatest of (A) 7 percentum (or such other percentum as may be made applicable
to MSDW at the time of such Prepayment by the Examining Authority) of the funds
required to be segregated pursuant to the CEA and CFTC Regulations and the
foreign futures or foreign options secured amount, exclusive of the market value
of commodity options purchased by option customers on or subject to the rules of
a contract market or a foreign board of trade (provided the deduction for each
option customer shall be limited to the amount of customer funds in each option
customer’s account(s) and foreign futures and foreign options secured amounts),
plus an amount equal to the guaranty deposits with clearing organizations other
than the CBOT, which were included in current assets under Section 211 of the
CBOT “Capital Requirements for Member FCM’s”, to the extent such deposits cannot
be used for margin purposes, (B) such amount as may be made applicable to MSDW
by an Examining Authority under Rule 15c3-1(b)(7), or (C) $2,000,000 (or such
other amount as required by the CEA or CFTC Regulations), or

(iv) MSDW’s net capital, as defined in the Rule or any successor rule as in
effect at the time of such Prepayment, would be less than 120 percentum (or such
other percentum as may be made applicable to MSDW at the time of such Prepayment
by the Examining Authority) of the minimum dollar amount required by the Rule as
in effect at such time (or such other dollar amount as may be made applicable to
MSDW at the time of such Prepayment by the Examining Authority), plus an amount
equal to the guaranty deposits with clearing organizations other than the CBOT,
which were included in current assets under Section 211 of the CBOT “Capital
Requirements for Member FCM’s”, to the extent such deposits cannot be used for
margin purposes, or

 

A-4



--------------------------------------------------------------------------------

(v) in the event that MSDW is registered as a futures commission merchant under
the CEA, its net capital, as defined in the CEA or the regulations thereunder,
as in effect at the time of such Prepayment would be less than 120 percentum (or
such other percentum as may be made applicable to MSDW at the time of such
Prepayment by the Examining Authority) of the minimum dollar amount required by
the CEA or the regulations thereunder as in effect as such time or such other
dollar amount as may be made applicable to MSDW at the time of such Prepayment
by the Examining Authority, plus an amount equal to the guaranty deposits with
clearing organizations other than the CBOT, which were included in current
assets under Section 211 of the CBOT “Capital Requirements for Member FCM’s”, to
the extent such deposits cannot be used for margin purposes, or

(vi) in the event that MSDW is subject to the provisions of paragraph (a)(6)(v)
or (a)(7)(iv) or (c)(2)(x)(B)(1) of the Rule, the net capital of MSDW would be
less than the amount required to satisfy the 1000 percentum test (or such other
percentum test as may be made applicable to MSDW at the time of such Prepayment
by the Examining Authority) stated in such applicable paragraph, plus an amount
equal to the guaranty deposits with clearing organizations other than the CBOT,
which were included in current assets under Section 211 of the CBOT “Capital
Requirements for Member FCM’s”, to the extent such deposits cannot be used for
margin purposes.

If Prepayment is made of all or any part of the Payment Obligation before the
date payment is due and if MSDW’s net capital is less than the amount required
to permit such Prepayment pursuant to the foregoing provisions of this
paragraph, the Participant agrees irrevocably (whether or not such Participant
had any knowledge or notice of such fact at the time of such Prepayment) to
repay MSDW, its successors or assigns, the sum so paid to be held by MSDW
pursuant to the provisions hereof as if such Prepayment had never been made;
provided, however, that any suit for the recovery of any such Prepayment must be
commenced within two years of the date of such Prepayment. MSDW reserves the
right to withhold from the Participant’s compensation the amount of any Payment
Obligation which a Participant fails to repay as required herein.

 

5. Special Prepayment

MSDW, at its option and as permitted by the Plan, but not at the option of the
Participant, may make a payment of all or any portion of the Payment Obligation
hereunder sooner than one year from the date on which such amount became subject
to this agreement (a “Special Prepayment”), if the written consent of the
appropriate regulatory authority is first obtained. If MSDW shall be a futures
commission merchant, as that term is defined in the CEA and CFTC Regulations, no
such prepayment shall be made if:

(i) after giving effect thereto (and to all payments of payment obligations
under any other Subordination Agreements then outstanding, the maturities or
accelerated maturities of which are scheduled to fall due within six months
after the date such Special Prepayment is to occur pursuant to this provision or
on or prior to the date on which the Payment

 

A-5



--------------------------------------------------------------------------------

Obligation in respect to such Special Prepayment is scheduled to mature
disregarding this provision, whichever date is earlier) without reference to any
projected profit or loss of MSDW, the net capital of MSDW is less than the
greatest of (A) 10 percentum of the funds required to be segregated pursuant to
the CEA and CFTC Regulations and the foreign futures or foreign options secured
amount, exclusive of the market value of commodity options purchased by option
customers of MSDW on or subject to the rules of a contract market or a foreign
board of trade (provided the deduction for each option customer shall be limited
to the amount of customer funds in such option customer’s account(s) and foreign
futures and foreign options secured amount), plus an amount equal to the
guaranty deposits with clearing organizations, other than the CBOT, which were
included in current assets under Section 211 of the CBOT “Capital Requirement
for Member FCM’s”, to the extent such deposits cannot be used for margin
purposes, (B) if MSDW is a securities broker or dealer, the amount of net
capital specified in Rule 15c3-1(c)(5)(ii) of the regulations of the Securities
and Exchange Commission (17 CFR 240.l5c3-1d(c)5(ii), or (C) $2,000,000 (or such
other amount as required by the CEA or CFTC Regulations), or

(ii) Pretax losses during the latest three month period were greater than 15% of
current excess adjusted net capital.

 

6. Maturity Upon Certain Events

Notwithstanding the provisions of Section 3 hereof, the Payment Obligation shall
(to the extent not already matured) forthwith mature, together with all other
Subordination Agreements then outstanding in the event of any receivership,
insolvency, liquidation pursuant to SIPA or otherwise, bankruptcy, assignment
for the benefit of creditors, reorganization whether or not pursuant to
bankruptcy laws, or any other marshaling of the assets and liabilities of MSDW.

 

7. Miscellaneous Provisions

(a) Participants may not rely upon any commodity exchange or securities exchange
to provide any information concerning or relating to MSDW Such exchanges have no
responsibility to disclose to the Participant any information concerning or
relating to MSDW which they may have now or at any future time. The Participant
agrees that the New York Stock Exchange (the “NYSE”), its Special Trust Fund or
any director, officer, trustee or employee of the NYSE or said Trust Fund or any
other exchange or director, officer, trustee or employee thereof shall not be
liable to the Participant with respect to the Plan or any distribution pursuant
thereto.

(b) The funds represented by the Payment Obligation shall be dealt with in all
respects as capital of MSDW, shall be subject to the risks of the business and
may be deposited in an account or accounts in MSDW’s name in any bank or trust
company.

(c) Payment Obligations under the Plan may not be transferred, sold, assigned,
pledged or otherwise encumbered or disposed of and no lien, charge or other
encumbrance may be created or permitted to be created hereon, without the prior
written consent of the Examining Authority.

 

A-6



--------------------------------------------------------------------------------

(d) If MSDW is a futures commission merchant as that term is defined in the CEA,
MSDW agrees, consistent with the requirements of Section l.17(h) of CFTC
Regulations that whenever prior written notice by MSDW to the Examining
Authority is required pursuant to the provisions of this agreement the same
prior written notice shall be given by MSDW to (1) the CFTC at its principal
office in Washington, D.C., Attention: Chief Accountant of Division of Trading
and Markets, and/or (2) the commodity exchanges of which MSDW is a member and
which are then designated by the CFTC as MSDW’s designated self-regulatory
organizations as defined in Section 1.3(ff) of the CFTC Regulations (the
“DSROs”).

(e) “Subordination Agreement” as used herein shall include any subordinated loan
agreement and any secured demand note agreement constituting a satisfactory
subordination agreement under the Rule under which MSDW is the borrower or the
pledgee of collateral, and reference herein to the payment of a subordinated
obligation of MSDW shall be deemed to include the return to the maker-pledgor of
any secured demand note and the collateral therefore held by MSDW

(f) The term “Examining Authority” shall refer to the regulatory body, specified
in paragraph (c)(12) of the Rule, responsible for inspecting or examining MSDW
for compliance with financial responsibility requirements. If MSDW is and
continues to be a member of the NYSE, the references herein to the Examining
Authority shall be deemed to refer to the NYSE. If MSDW is and continues to be a
futures commission merchant as that term is defined in the CEA and regulations
thereunder, references to the Examining Authority shall also be deemed to refer
to the CFTC and MSDW’s DSROs.

(g) The provisions of this Appendix A shall be binding upon and inure to the
benefit of MSDW, its successors and assigns, and the Participant and the
Participant’s heirs, executors and administrators.

(h) Any controversy arising out of or relating to this Plan shall be submitted
to and settled by arbitration pursuant to the Constitution and Rules of the
NYSE. MSDW and Participant shall be conclusively bound by such arbitration.

(i) MSDW shall not modify, amend or cancel this Appendix or any provision of the
Plan governing the Payment Obligations that are the subject of this Appendix
without the prior approval of the Examining Authority.

(j) This agreement shall be deemed to have been made under and shall be governed
by the laws of the State of New York.

 

A-7